DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 07/18/2022 have been entered. Claims 21, 22, 26-28, 33-36, and 40 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schreck (US 2013/0253632) in view of Busold et al. (US 2016/0256170).
Regarding claim 21, Schreck discloses a method of occluding a cavity (False lumen 6 is interpreted as a cavity, FIGs 1-8, paragraphs [0030 and 0032]) comprising: guiding a catheter (34 and 22, paragraph [0034], FIGs 5-7 and 9) comprising a catheter shaft (42, FIG 9, paragraph [0035]) and a balloon member (41, FIG 9, paragraph [0035]) disposed proximate a distal end of the catheter shaft (FIG 9 shows that balloon 41 extends proximally along the catheter shaft, see FIG 9 below) into a vasculature of a patient (FIGs 5-6 show 34 placed in the vasculature, which is housing 22. Therefore the catheter shaft and balloon member are also in the vasculature), such that the balloon member is disposed in a cavity (Although not visible in FIGs 5-6, the distal end of 22 which includes balloon member 41 is housed within 34, which is inserted into the cavity. See FIG 7 where 34 is retracted and 22 remains in the cavity, paragraph [0034]), wherein the catheter shaft comprises a frangible portion (Section of the shaft at “B-B”, FIG 9, paragraph [0035]) disposed proximate the distal end of the catheter shaft (FIG 9 shows the frangible portion is proximate to the distal end of the shaft, paragraph [0035]) for detaching the balloon member from the catheter shaft (Paragraph [0035]); inflating the balloon member in the cavity (FIGs 7-8, paragraphs [0034 and 0036]); detaching the balloon member from the catheter shaft at the frangible portion such that the balloon member is left in the cavity thereby occluding the cavity (FIG 8 shows the balloon member occluding the cavity while the catheter shaft has been retracted. Paragraph [0040] discloses the catheter shaft “can be detached from the bag and retracted from the patient once the bag is filled”).
	

    PNG
    media_image1.png
    441
    728
    media_image1.png
    Greyscale

Schreck further discloses the balloon member is inflated with polymer material reactants that harden into a solid polymer material upon mixing (Paragraph [0037] discloses the use of a polymeric solution comprising a polymer and a cross-linking agent that can be injected into the balloon and cross-link after injection) and discloses various balloon filling materials including polymer material reactants, cross-linking agents, hydrogels, and sol-gels (Paragraphs [0036-0038]). Schreck further discloses many materials commonly known in the art can be used to fill the balloon member (Paragraph [0038]), but is silent regarding the materials comprising an isocyanate, a polyol, and water that harden into an expanded foam upon mixing. 
Busold et al. discloses in the field of detachable implants for occluding vascular deviations (Abstract and paragraph [0016]) wherein implant filling polymer material reactants (Paragraphs [0062-0066]) comprising an isocyanate, a polyol, and water (Paragraph [0064]) is inserted through a catheter (Paragraph [0064]) such that they react and harden into an expanded foam (Paragraph [0064] discloses the formation of a polyurethane foam).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Schreck such that the balloon member is filled with a polymer filing material comprising an isocyanate, a polyol, and water which reacts to form an expanded foam, as taught by Busold et al. for the purpose of achieving the predictable result of selecting a filing material commonly known in the art to expand and harden in vitro, for the purpose of occluding the vascular cavity. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 22, Schreck/Busold discloses the invention substantially as claimed, as set forth above for claim 21. Schreck  further discloses placing a guidewire (32) in a desired area of the vasculature (FIG 4, paragraph [0034] discloses placing guidewire 32 into aorta and into the false lumen), placing the catheter (34) over the guidewire (FIG 5, paragraph [0034] discloses catheter 34 comprising inflatable structure 22 having been inserted into the false lumen over guide wire 32), and threading the catheter along the guidewire (The position of FIG 5 shows the catheter has been threaded along the guidewire).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schreck (US 2013/0253632) in view of Busold et al. (US 2016/0256170), further in view of Bachich et al. (US 2015/0133727).
Regarding claim 26, Schreck/ Busold discloses the invention substantially as claimed, as set forth above for claim 21.
Schreck/ Busold is silent regarding the balloon member further comprising a biologically safe adhesive disposed on an outer wall of the balloon member.
However, Bacich et al. teaches a catheter (2, FIG 1D-1E, paragraphs [0063-0064]) comprising a balloon member (18) for sealing a cavity in the body (Abstract discloses using the balloon for occlusion) wherein the balloon member comprises a biologically safe adhesive disposed on an outer wall of the balloon member (Paragraph [0282] discloses balloon 18 can be coated by an adhesive covering to secure the target tissue to the balloon).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the balloon of Schreck/Busold to comprise a biologically safe adhesive disposed on an outer wall of the balloon member, as taught by Bacich et al., for the purpose of securing the balloon member to the target treatment tissue, with the additional benefit of being able to add anti-bacterial and/or anti-infection properties and/or agents to reduce the potential for infection (Bacich: paragraph [0282]).
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Franano et al. (US 2015/0005804) in view of Schreck (US 2013/0253632), further in view of Busold et al. (US 2016/0256170).
Regarding claim 27, Franano et al. discloses a method of treating an aneurysm (700, abstract, FIGs 8A-8E, paragraph [0206]) comprising guiding a catheter (300, FIG 7A, paragraph [0205]) comprising a catheter shaft (306) and a balloon member (100, FIGs 7A-7B) into a vasculature of a patient (FIG 8B shows delivering catheter 300 into the vasculature, paragraph [0206]), such that the balloon member is disposed in an aneurysm (FIG 8C shows the catheter is positioned such that balloon member 100 is within the aneurysm, paragraph [0206]); inflating the balloon member in the aneurysm (FIG 8D, paragraph [0206]); and detaching the balloon member from the catheter shaft such that the balloon member is left in the aneurysm (FIG 8E, paragraph [0206]).
Franano et al. is silent regarding the catheter comprising the balloon member disposed proximate a distal end of the catheter shaft and the catheter shaft comprising a frangible portion disposed proximate the distal end of the catheter shaft for detaching the balloon member from the catheter shaft, and the method comprising a step of detaching the balloon member from the catheter shaft at or near the frangible portion.
However, Schreck discloses a catheter (34 and 22, paragraph [0034], FIGs 5-7 and 9) for occluding an area of the vasculature (False lumen 6 of the aorta, FIGs 1-8, paragraphs [0030 and 0032]) comprising a catheter shaft (42, FIG 9, paragraph [0035]) and a balloon member (41, FIG 9, paragraph [0035]) disposed proximate a distal end of the catheter shaft (FIG 9 shows that balloon 41 extends proximally along the catheter shaft, see FIG 9 above), wherein the catheter shaft comprises a frangible portion (Section of the shaft at “B-B”, FIG 9, paragraph [0035]) disposed proximate the distal end of the catheter shaft (FIG 9 shows the frangible portion is proximate to the distal end of the shaft, paragraph [0035]) for detaching the balloon member from the catheter shaft (Paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Franano et al. to utilize the catheter taught by Schreck, for the purpose of achieving the predicable result of delivering a detachable balloon member to the vasculature for occluding the aneurysm by substituting one balloon catheter commonly known in the art for another, with the additional benefit of detaching the balloon member from the catheter shaft at a frangible portion, providing a simplified detachment by predictably breaking the catheter shaft to release the balloon member.
Schreck further discloses the balloon member is inflated with polymer material reactants that harden into a solid polymer material upon mixing (Paragraph [0037] discloses the use of a polymeric solution comprising a polymer and a cross-linking agent that can be injected into the balloon and cross-link after injection) and discloses various balloon filling materials including polymer material reactants, cross-linking agents, hydrogels, and sol-gels (Paragraphs [0036-0038]). Schreck further discloses many materials commonly known in the art can be used to fill the balloon member (Paragraph [0038]), but is silent regarding the materials comprising an isocyanate, a polyol, and water that harden into an expanded foam upon mixing. 
Busold et al. discloses in the field of detachable implants for occluding vascular deviations (Abstract and paragraph [0016]) wherein implant filling polymer material reactants (Paragraphs [0062-0066]) comprising an isocyanate, a polyol, and water (Paragraph [0064]) is inserted through a catheter (Paragraph [0064]) such that they react and harden into an expanded foam (Paragraph [0064] discloses the formation of a polyurethane foam).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Franano et al./ Schreck such that the balloon member is filled with a polymer filing material comprising an isocyanate, a polyol, and water which reacts to form an expanded foam, as taught by Busold et al. for the purpose of achieving the predictable result of selecting a filing material commonly known in the art to expand and harden in vitro, for the purpose of occluding the vascular cavity. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 28, Franano et al./Schreck Busold discloses the invention substantially as claimed, as set forth above for claim 27. Franano et al. further discloses placing a guidewire (302, FIG 8A) in a desired area of the vasculature (Paragraph [0206]), placing the catheter over the guidewire (FIG 8B shows 300 is placed over guidewire 302, paragraph [0206]), and threading the catheter along the guidewire to arrive at the aneurysm (The position of FIGs 8B-8C show the catheter has been threaded along the guidewire, paragraph [0206]).
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Franano et al. (US 2015/0005804) in view of Schreck (US 2013/0253632), further in view of Busold et al. (US 2016/0256170), further in view of Bachich et al. (US 2015/0133727).
Regarding claims 33 and 34, Franano et al./Schreck/Busold discloses the invention substantially as claimed, as set forth above for claim 27.
Franano et al./Schreck/Busold is silent regarding the balloon member further comprising a biologically safe adhesive disposed on an outer wall of the balloon member and further wherein the biologically safe adhesive operates to secure balloon member within the aneurysm.
However, Bacich et al. teaches a catheter (2, FIG 1D-1E, paragraphs [0063-0064]) comprising a balloon member (18) for sealing a cavity in the body (Abstract discloses using the balloon for occlusion) wherein the balloon member comprises a biologically safe adhesive disposed on an outer wall of the balloon member (Paragraph [0282] discloses balloon 18 can be coated by an adhesive covering to secure the target tissue to the balloon).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the balloon of Franano et al./Schreck/Busold to comprise a biologically safe adhesive disposed on an outer wall of the balloon member, as taught by Bacich et al., for the purpose of securing the balloon member to the target treatment tissue, with the additional benefit of being able to add anti-bacterial and/or anti-infection properties and/or agents to reduce the potential for infection (Bacich: paragraph [0282]). In the method as modified, the biologically safe adhesive operates to secure balloon member within the aneurysm because the balloon member is implanted with in the aneurysm and therefore the adhesive operates to secure the balloon member within the implantation site/aneurysm.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schreck (US 2013/0253632) in view of Jordan et al. (US 2005/0165480), further in view of Busold et al. (US 2016/0256170).
Regarding claim 35, Schreck discloses a method of treating a vascular abnormality in the aorta of a patient by occluding a lumen (False lumen 6, FIGs 1-8, paragraphs [0030 and 0032]) comprising: guiding a catheter (34 and 22, paragraph [0034], FIGs 5-7 and 9) comprising a catheter shaft (42, FIG 9, paragraph [0035]) and a balloon member (41, FIG 9, paragraph [0035]) disposed proximate a distal end of the catheter shaft (FIG 9 shows that balloon 41 extends proximally along the catheter shaft, see FIG 9 above) into a vasculature of a patient (FIGs 5-6 show 34 placed in the vasculature, which is housing 22. Therefore the catheter shaft and balloon member are also in the vasculature), such that the balloon member is disposed in the lumen (Although not visible in FIGs 5-6, the distal end of 22 which includes balloon member 41 is housed within 34, which is inserted into the lumen. See FIG 7 where 34 is retracted and 22 remains in the lumen, paragraph [0034]), wherein the catheter shaft comprises a frangible portion (Section of the shaft at “B-B”, FIG 9, paragraph [0035]) disposed proximate the distal end of the catheter shaft (FIG 9 shows the frangible portion is proximate to the distal end of the shaft, paragraph [0035]) for detaching the balloon member from the catheter shaft (Paragraph [0035]); inflating the balloon member in the lumen (FIGs 7-8, paragraphs [0034 and 0036]); detaching the balloon member from the catheter shaft at the frangible portion such that the balloon member is left in the lumen thereby occluding the lumen (FIG 8 shows the balloon member occluding the lumen while the catheter shaft has been retracted. Paragraph [0040] discloses the catheter shaft “can be detached from the bag and retracted from the patient once the bag is filled”).
Schreck is silent regarding the lumen being a collateral vessel.
However, Jordan et al. discloses treating vascular abnormality in the aorta of a patient by occluding a collateral vessel (Feeder vessels, paragraphs [0037 and 0075]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Schreck such that the catheter is delivered to the vasculature such that is occludes a collateral vessel, as taught by Jordan et al., for the purpose of performing an occlusion treatment commonly known in the art for treating vascular abnormality in the aorta (i.e. reducing type II endoleak). 
Schreck further discloses the balloon member is inflated with polymer material reactants that harden into a solid polymer material upon mixing (Paragraph [0037] discloses the use of a polymeric solution comprising a polymer and a cross-linking agent that can be injected into the balloon and cross-link after injection) and discloses various balloon filling materials including polymer material reactants, cross-linking agents, hydrogels, and sol-gels (Paragraphs [0036-0038]). Schreck further discloses many materials commonly known in the art can be used to fill the balloon member (Paragraph [0038]), but is silent regarding the materials comprising an isocyanate, a polyol, and water that harden into an expanded foam upon mixing. 
Busold et al. discloses in the field of detachable implants for occluding vascular deviations (Abstract and paragraph [0016]) wherein implant filling polymer material reactants (Paragraphs [0062-0066]) comprising an isocyanate, a polyol, and water (Paragraph [0064]) is inserted through a catheter (Paragraph [0064]) such that they react and harden into an expanded foam (Paragraph [0064] discloses the formation of a polyurethane foam).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Schreck/Jordan such that the balloon member is filled with a polymer filing material comprising an isocyanate, a polyol, and water which reacts to form an expanded foam, as taught by Busold et al. for the purpose of achieving the predictable result of selecting a filing material commonly known in the art to expand and harden in vitro, for the purpose of occluding the vascular cavity. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 36, Schreck/Jordan et al./Busold discloses the invention substantially as claimed, as set forth above for claim 35. Schreck further discloses placing a guidewire (32) in a desired area of the vasculature (FIG 4, paragraph [0034]), placing the catheter (34) over the guidewire (FIG 5, paragraph [0034] discloses catheter 34 comprising an inflatable structure 22 having been inserted into the false lumen over guide wire 32), and threading the catheter along the guidewire (The position of FIG 5 shows the catheter has been threaded along the guidewire).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Schreck (US 2013/0253632) in view of Jordan et al. (US 2005/0165480), further in view of Busold et al. (US 2016/0256170), further in view of Bachich et al. (US 2015/0133727).
Regarding claim 40, Schreck/Jordan et al./Busold discloses the invention substantially as claimed, as set forth above for claim 35.
Schreck is silent regarding the balloon member further comprising a biologically safe adhesive disposed on an outer wall of the balloon member.
However, Bacich et al. teaches a catheter (2, FIG 1D-1E, paragraphs [0063-0064]) comprising a balloon member (18) for sealing a cavity in the body (Abstract discloses using the balloon for occlusion) wherein the balloon member comprises a biologically safe adhesive disposed on an outer wall of the balloon member (Paragraph [0282] discloses balloon 18 can be coated by an adhesive covering to secure the target tissue to the balloon).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the balloon of Schreck to comprise a biologically safe adhesive disposed on an outer wall of the balloon member, as taught by Bacich et al., for the purpose of securing the balloon member to the target treatment tissue, with the additional benefit of being able to add anti-bacterial and/or anti-infection properties and/or agents to reduce the potential for infection (Bacich: paragraph [0282]).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 07/18/2022, with respect to the rejection(s) of claim(s) 21, 27, and 35 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references and additionally Busold, which discloses the newly recited limitations of the polymer reactants comprising an isocyanate, a  polyol, and water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771